[Cite as Shepard's Mobile Home Park, Ltd. v. Sigmon, 2014-Ohio-4367.]


                                      COURT OF APPEALS
                                    LICKING COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT


SHEPARD'S MOBILE HOME PARK, LTD., :                          JUDGES:
                                  :
                                  :                          Hon. W. Scott Gwin, P.J.
     Plaintiff - Appellant        :                          Hon. John W. Wise, J.
                                  :                          Hon. Craig R. Baldwin, J.
                                  :
-vs-                              :
                                  :
JENNIFER SIGMON, ET Al.,          :                          Case No. 14-CA-61
                                  :
                                  :
     Defendants - Appellees       :                          OPINION



CHARACTER OF PROCEEDING:                                     Appeal from the Licking County
                                                             Municipal Court, Case No. 14 CVG 833


JUDGMENT:                                                    Reversed and Remanded


DATE OF JUDGMENT:                                            September 29, 2014


APPEARANCES:

For Plaintiff-Appellant                                      For Defendants-Appellees

TODD H. NEUMAN                                               JENNIFER SIGMON, Pro Se
JEFFERY R. CORCORAN                                          8555 East Main Street, Lot 7
Allen Kuehnle Stovall & Neuman LLP                           Reynoldsburg, OH 43068
17 South High Street, Suite 1220
Columbus, OH 43215                                           TIM WITHROW, Pro Se
                                                             8555 East Main Street, Lot 7
                                                             Reynoldsburg, OH 43068

                                                             ERICA COX, Pro Se
                                                             8555 East Main Street, Lot 7
                                                             Reynoldsburg, OH 43068
Licking County, Case No. 14-CA-61                                                       2



Baldwin, J.

       {¶1}   Plaintiff-appellant Shepard’s Mobile Home Park, Ltd. appeals from the

May 22, 2014 Judgment Entry of the Licking County Municipal Court.

                            STATEMENT OF THE FACTS AND CASE

       {¶2}   On or about December 1, 2009, a Residential Lease with Purchase Option

was entered into between appellant Shepard’s Mobile Home, as lessor, and appellees

Erica Cox and Jennifer Sigmon, as lessees/tenants. Pursuant to the terms of the same,

appellant leased a lot to appellees and leased a mobile home to them. The lease was

for a term of 58 months and required appellees to pay rent in the amount of $500.00 a

month. The lease contained a purchase option. In accordance with the terms of the

purchase option, appellees could purchase the mobile home for a total of $15,900.00

with a down payment of $3,000.00. The monthly payments were $500.00 a month for 58

months.

       {¶3}   On May 1, 2014, appellant filed a complaint against appellees and Tim

Withrow, appellee Erica Cox’s ex-boyfriend, alleging that they had breached the lease

agreement. Appellant demanded restitution of the property and judgment against

appellees in the amount of $1,443.95 plus $17.50 for each day that the property was not

returned to appellant after April 30, 2014, plus utilities, interest and costs.

       {¶4}   A hearing was held on May 22, 2014. At the hearing, appellee Erica Cox

testified on cross-examination that she had breached the lease by failing to pay rent and

that she had not paid any rent since receiving the three day notice to vacate on April 23,

2014. Tonya Shepard, appellant’s owner and manager, testified that appellee had not

paid rent for the months of February, March and April and “lot rent.” Transcript at 5.
Licking County, Case No. 14-CA-61                                                        3


She testified that they were still behind on rent and were in possession of the premises.

Tonya Shepard testified that she owned the mobile home and that appellees were in

default of both the rent of the home and also the lot.

       {¶5}   On direct examination, appellee Erica Cox testified that she had almost

paid off the mobile home and had been paying on it for five years. She testified that her

last payment was due in October and that she had been paying for it since December of

2009. When asked who appellee Jennifer Sigmon was, she testified that Sigmon was

her aunt and had co-signed for her.

       {¶6}   The court, in Judgment Entry filed on May 22, 2014, dismissed the case

without prejudice. The court found that appellant had failed to comply with the notice

requirement of R.C. 5313.06 and that because appellee had paid more than 25% of the

purchase price under the land contract, pursuant to R.C. 5313.07, the proper remedy

was foreclosure and judicial sale under the installment contract.

       {¶7}   Appellant now raises the following assignment of error on appeal:

       {¶8}   THE TRIAL COURT ERRED IN APPLYING R.C. [SECTION] 5313.01, ET.

SEQ., OHIO’S LAND INSTALLMENT CONTRACTS STATUTE, TO THE RESIDENTIAL

LEASE WITH PURCHASE OPTION BETWEEN PLAINTIFF AND DEFENDANTS.

                                                  I

       {¶9}   Appellant, in its sole assignment of error, argues that the trial court erred

in applying R.C. 5313.01 et. seq. in this case.

       {¶10} R.C. Chapter 5313 governs land installment contracts. R.C. 5313.01

states, in relevant part, as follows:
Licking County, Case No. 14-CA-61                                                    4


                     (A)   “Land installment contract” means an executory

              agreement which by its terms is not required to be fully

              performed by one or more of the parties to the agreement within

              one year of the date of the agreement and under which the

              vendor agrees to convey title in real property located in this

              state to the vendee and the vendee agrees to pay the purchase

              price in installment payments, while the vendor retains title to

              the property as security for the vendee's obligation. Option

              contracts for the purchase of real property are not land

              installment contracts.

                     (B) “Property” means real property located in this state

              improved by virtue of a dwelling having been erected on the real

              property.

       {¶11} R.C. 5313.01(B) limits Chapter 5313 to land contracts for the sale of

properties with “dwellings.” See Addair v. Mitchell, 5th Dist. Knox App.No. 03 CA 19,

2003-Ohio-6800, ¶ 10, citing Johnson v. Maxwell, 51 Ohio App. 3d 137, 554 N.E.2d
1370 (9th Dist. 1988).

       {¶12} In the case sub judice, the purchase option contained in the parties’

agreement was only for the purchase of a 1990 Carrolton Pine Ridge mobile home.

Because there was no agreement for the purchase of real property improved by virtue

of a dwelling, we find that R.C. 5313.01 et seq is inapplicable. There was no agreement

in this case to convey title to real property improved by virtue of a dwelling.

       {¶13} Appellant’s sole assignment of error is, therefore, sustained.
Licking County, Case No. 14-CA-61                                                  5




      {¶14} Accordingly, the judgment of the Licking County Municipal Court is

reversed and this matter is remanded to the trial court for further proceedings.

By: Baldwin, J.

Gwin, P.J. and

Wise, J. concur.